IN THE SUPREME COURT OF THE STATE OF DELAWARE

DALLAS DRUMMOND,                         §
                                         §
       Defendant Below,                  §   No. 477, 2019
       Appellant,                        §
                                         §   Court Below–Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID Nos. 1004007691 (K)
                                         §               1001008949A (K)
       Plaintiff Below,                  §
       Appellee.                         §
                                         §
                                         §

                          Submitted: December 31, 2019
                           Decided: January 2, 2020

                                     ORDER

      It appears to the Court that, on December 13, 2019, the Chief Deputy Clerk

issued a notice, sent by certified mail, directing the appellant, Dallas Drummond, to

show cause why his appeal should not be dismissed for his failure to pay the Supreme

Court filing fee or file a motion to proceed in forma pauperis as instructed by the

Senior Court Clerk’s letter dated November 19, 2019. Drummond received the

notice to show cause as evidenced by the undated return receipt that was filed with

the Court on December 20, 2019. Drummond has not responded to the notice to

show cause, paid the Supreme Court filing fee, or filed a motion to proceed in forma

pauperis within the required ten-day period. Dismissal of the appeal is therefore

deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                    Justice




                                       2